       Case 5:18-cv-00198-EJD Document 290 Filed 04/22/19 Page 1 of 21




 1   Lesley E. Weaver (SBN 191305)
 2   Matthew S. Weiler (SBN 236052)
     BLEICHMAR FONTI & AULD LLP
 3   555 12th Street, Suite 1600
     Oakland, CA 94607
 4   Tel.: (415) 445-4003
     Fax: (415) 445-4020
 5
     lweaver@bfalaw.com
 6   mweiler@bfalaw.com

 7   Michael P. Lehmann (SBN 77152)
     Bonny E. Sweeney (SBN 176174)
 8   HAUSFELD LLP
     600 Montgomery Street, Suite 3200
 9
     San Francisco, CA 94111
10   Tel: (415) 633-1908
     Fax: (415) 358-4980
11   mlehmann@hausfeld.com
     bsweeney@hausfeld.com
12
     Interim Co-Lead Counsel for the Direct Purchaser Class
13

14   [Additional Counsel on Signature Page]

15                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
16
      IN RE INDUCTORS ANTITRUST                        Case No. 5:18-cv-00198-EJD-NC
17    LITIGATION                                       Case No. 5:19-cv-00078-EJD
18
      THIS DOCUMENT RELATES TO:                        JOINT CASE MANAGEMENT
19                                                     CONFERENCE STATEMENT
      ALL DIRECT PURCHASER ACTIONS
20    Flextronics International USA, Inc. v. Murata    Date: May 2, 2019
      Manufacturing Co., Ltd. et al., 5:19-cv-00078-   Time: 10:00 A.M.
21    EJD
                                                       Hon. Edward J. Davila
22

23

24

25

26
27

28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT                        CASE NO. 5:18-CV-00198-EJD-NC
       Case 5:18-cv-00198-EJD Document 290 Filed 04/22/19 Page 2 of 21




 1           The Direct Purchaser Plaintiffs (“DPPs” or “Plaintiffs”), Flextronics International

 2   USA, Inc. (“Flextronics”), and Defendants submit this Joint Case Management Conference

 3   Statement to apprise the Court on progress made in discovery since the last case

 4   management conference on February 7, 2019.

 5      I.      DPPS’ POSITION ON DISCOVERY

 6           Although the parties mutually agreed that the case management conference that

 7   was set for March 21, 2019 was not necessary given that the hearing date on Defendants’

 8   motion to dismiss was reset to May 2, 2019, Plaintiffs continue to believe that setting

 9   frequent case management conferences is important to the progress of this litigation.

10   Plaintiffs received numerous productions in advance of the date the Court had set for the

11   last Case Management Conference, and frequent case management conferences will

12   become even more valuable should the litigation advance beyond the pleadings.

13           Flex’s Position: Flex has not received any documents from Defendants and thus

14   takes no position regarding the timing of document productions. Defendants should have

15   produced documents to Flex as well as to the Direct Purchaser Plaintiffs. Defendants

16   should be required to produce to Flex all documents produced thus far in the litigation by

17   May 5, 2019, and should include Flex on all future productions. Flex does concur that

18   regular case management conferences are appropriate.

19              A. DPPs’ Position on Defendants’ Responses to Their First Request for

20                  Production

21                  1.      DPPs’ Position on Progress of Non-Transactional Data

22                          Documentary Discovery In Response to Their First Request for

23                          Production.

24           Defendants have been required to produce documents in response to Plaintiffs’

25   First Request for production of Documents (“First RFP”) since September 17, 2018. See

26   ECF No. 217. Other than with respect to transactional data, Plaintiffs have narrowed, at

27

28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT                             CASE NO. 5:18-CV-00198-EJD-NC
       Case 5:18-cv-00198-EJD Document 290 Filed 04/22/19 Page 3 of 21




 1   this stage of the litigation, their First RFP to documents available from readily accessible

 2   sources, such as spreadsheets and summary information on revenues and products.

 3          On March 1, 2019, Plaintiffs sent each Defendant a letter following up on their

 4   productions made in response to Plaintiffs’ First RFP. Plaintiffs received additional

 5   productions after meeting and conferring individually with Defendants concerning their

 6   productions. As part of these efforts, Plaintiffs have exchanged follow up correspondence

 7   with Defendants, and have met and conferred telephonically concerning certain issues

 8   raised by the parties in their correspondence. The documents produced by Defendants to

 9   date are as follows:

10                                                                               Number of
      Defendant                           Pages of Documents
11                                                                               Documents

12    Sagami Defendants                   1,548                                  377

13    TDK Defendants                      1,494                                  178

14    Panasonic Defendants                1,928                                  144

15    Taiyo Yuden Defendants              6,479                                  86

16    Murata Defendants                   3,718                                  210

17    Sumida Defendants                   3,141                                  68

18    Tokin Defendants                    12,597                                 447

19          Substantial work remains to be done on non-transactional discovery responsive to

20   Plaintiffs’ First RFPs. The Defendants have taken a restrictive view of their discovery

21   obligations while their motion to dismiss is pending, and have not produced certain

22   documents that have been identified because in their view these documents are not “readily

23   accessible.”

24          The discovery served to date confirms what Plaintiffs allege—Inductors are

25   standardized products that are to a large degree interchangeable among product type.

26   Defendants compete with one another across different types of Inductors. Plaintiffs have

27

28   JOINT CASE MANAGEMENT CONFERENCE STATEMENT                              CASE NO. 5:18-CV-00198-EJD-NC

                                                       2
       Case 5:18-cv-00198-EJD Document 290 Filed 04/22/19 Page 4 of 21




 1   focused their follow up efforts on obtaining the following types of information, which will

 2   assist in assessing the size of the market and the product characteristics of the Inductors

 3   that are at issue here:

 4           1.      An understanding of Defendants’ transactional data and related information,

 5   including whether any data is missing;

 6           2.      Summaries of revenues and amounts of U.S. sales of Inductors;

 7           3.      Production and capacity information;

 8           4.      Cost information, including raw material costs.

 9           Defendants have generally taken the position that the foregoing information is not

10   maintained in summary form, or in readily accessible sources. This is surprising. For

11   example, Defendants regularly exchanged information concerning volume of U.S. sales at

12   trade association meetings, including through the World Inductors Trade Statistics

13   (“WITS”) program. Similarly, information on costs and capacity are necessary in order for

14   Defendants to produce accurate financial reports. The information Plaintiffs seek must be

15   accessed and analyzed at several points throughout the year by Defendants’ finance

16   personnel, and available at short notice. That no Defendant has produced anything but

17   yearly and quarterly financial reports confirms their narrow view of their discovery

18   obligations.

19           The parties are still discussing Defendants’ access to information and production

20   plans. Although at this stage of the litigation Plaintiffs must accept Defendants’

21   representations, they are concerned that Defendants’ parsimonious approach to discovery

22   thus far may make it difficult to meet the deadlines set by the Court and prevent the

23   efficient resolution of this case.

24

25

26
27

28   JOINT CASE MANAGEMENT CONFERENCE STATEMENT                              CASE NO. 5:18-CV-00198-EJD-NC

                                                       3
         Case 5:18-cv-00198-EJD Document 290 Filed 04/22/19 Page 5 of 21




 1                   2.      DPPs’ Position on Progress of Transactional Data Documentary

 2                           Discovery In Response To Plaintiffs’ First RFP

 3           Overview: All Defendants made productions of transactional data on or before the

 4   April 1, 2019 substantial completion deadline.1 . As for Defendants’ contentions

 5   concerning U.S. sales, Plaintiffs believe that the transactional data figures reported by

 6   Defendants at this time are likely overly conservative, because: (1) they do not include data

 7   from all of the entities controlled by Defendants that sell Inductors; (2) they do not include

 8   sales from backup media; and (3) they do not include recoverable “foreign sales,” as

 9   discussed below.2 Plaintiffs will raise additional issues concerning completeness for certain

10   Inductors in letters to Defendants individually.

11           Due to Defendants’ initial delays in responding to Plaintiffs’ requests for

12   production, and the iterative nature of the process of collecting transactional data from

13   manufacturers that use different systems to record and store data, Plaintiffs expect that

14   follow up concerning transactional data productions may extend for several months beyond

15   the April 1, 2019 substantial production deadline.

16           Production of Transactional Data from Back Up Media: Defendants have

17   undertaken to identify backup media that contain transactional data for U.S. sales. Some

18   Defendants have indicated that transactional data production from backup media is

19   forthcoming. Plaintiffs will continue to meet and confer with Defendants concerning

20   production of U.S. sales data from backup media.

21           Production of Foreign Transactional Data: The parties have agreed to focus on

22   U.S. sales in the early stages of this litigation, and Plaintiffs have reserved the right to seek

23
     1
24     Defendants maintain that they are not conceding the Inductors sales they produced are U.S.
     commerce, or are the “off the shelf” products Plaintiffs seek. Plaintiffs claims’ concern
25   standardized Inductors that are often available for sale on Defendants’ websites, and listed in their
     product catalogs. See ECF No. 251 at 16. No Defendant claims they produced transactional data
26   concerning products not found in the product catalogs they produced.
     2
       Plaintiffs and Defendants have resolved an issue concerning production of data from TOKO, Inc.
27   (“TOKO”). Plaintiffs anticipate receiving additional data concerning TOKO’s sales.

28   JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                CASE NO. 5:18-CV-00198-EJD-NC

                                                         4
       Case 5:18-cv-00198-EJD Document 290 Filed 04/22/19 Page 6 of 21




 1   transactional data concerning Defendants’ foreign sales. The foreign sales that interest

 2   Plaintiffs are sales of Inductors that were made abroad and incorporated into products

 3   imported into the U.S. It is often easy to tell that these sales are U.S. commerce because

 4   the sales were made to foreign contract manufacturers who purchased inductors to

 5   incorporate into products for companies to sell into the U.S., or to U.S. companies that

 6   purchased inductors abroad for products that were imported into the U.S.

 7           Defendants have objected to producing such data, arguing that much of the foreign

 8   sales are not recoverable under any exception to the Foreign Trade Antitrust Improvements

 9   Act of 1982 (“FTAIA”). Defendants are wrong. “The locus of a transaction is not

10   dispositive under the FTAIA.” In re Capacitors Antitrust Litig., No. 14-cv-03264-JD, 2016

11   WL 5724960, at *5 (N.D. Cal., Sept. 30, 2016). In the Resistors litigation, Judge Donato

12   rejected the same arguments made by Defendants here and ordered production of global

13   transactional data, as he had done in Capacitors. See In re Resistors Antitrust Litig., Case

14   No. 15-3820-JD, ECF No. 316 (N.D. Cal. Aug. 1, 2017) (“The requested transactional data

15   cannot be said to be wholly irrelevant to this antitrust action. The burden objection is also

16   overruled. The scope of work outlined by defendants is well within acceptable parameters

17   for antitrust discovery.”).

18           Even assuming none of Defendants’ foreign sales met an exception to the FTAIA,

19   the data is relevant to motive and opportunity to conspire, the scope of the conspiracy, and

20   Plaintiffs’ allegations concerning fraudulent concealment. In re Auto. Refinishing Antitrust

21   Litig., MDL No. 1426, 2004 WL 7200711, at *4 (E.D. Pa. Oct. 29, 2004) (“evidence of

22   foreign price-fixing activities is relevant in determining the nature and scope of an alleged

23   international conspiracy”); In re Aspartame Antitrust Litig., No. 2:06–CV–1732–LDD,

24   2008 WL 2275531, at *2 (E.D. Pa., May 13, 2008) (foreign transactional data “relate[s], to

25   among other things, the non-U.S. manufacture, sale and distribution of aspartame may

26   prove relevant to establishing the existence of a global conspiracy to allocate the market

27

28   JOINT CASE MANAGEMENT CONFERENCE STATEMENT                              CASE NO. 5:18-CV-00198-EJD-NC

                                                       5
       Case 5:18-cv-00198-EJD Document 290 Filed 04/22/19 Page 7 of 21




 1   for aspartame, the ability of market participants to engage in domestic price fixing and the

 2   mechanisms employed by market participants in price fixing.”). Plaintiffs propose that

 3   production of foreign transactional data commence immediately once the Court sustains

 4   Plaintiffs’ complaint.

 5              B. DPPs’ Position on Defendants’ Responses to Plaintiffs’ Second Request

 6                  for Production.

 7          On December 21, 2018, Plaintiffs served Defendants with their Second Request for

 8   Production of Documents (“second RFP”). Plaintiffs’ Second RFP seeks documents related

 9   to the merits of Plaintiffs’ claims, from a limited number of custodians that are identified

10   in Plaintiffs’ Consolidated Amended Complaint. Defendants have objected to Plaintiffs’

11   Second RFP on the basis that production of documents related to the merits is not

12   proportional to needs of the litigation.

13          For now Plaintiffs have held their Second RFP in abeyance. Plaintiffs will serve a

14   revised Second RFP at a later appropriate time.

15              C. DPPs’ Position on Production of Documents in Response to

16                  Defendants’ Request for Production

17          Defendants served their request for production on December 28, 2018. Defendants’

18   Request for Production of Documents (“Defendants’ RFP”) seeks many of the same

19   categories of information that Plaintiffs’ First RFP seeks. Plaintiffs objected to

20   Defendants’ requests to the extent they seek production beyond readily accessible sources

21   of information, which is what the parties have agreed is proportional to the needs of this

22   litigation at this stage. Plaintiffs also objected to the extent Defendants seek downstream

23   sales data for Plaintiffs’ sale of Inductors or products containing Inductors.

24          On March 7, 2019, Plaintiffs and Defendants met and conferred on Defendants’

25   RFP. Plaintiffs have agreed to produce documents from readily accessible sources that are

26
27

28   JOINT CASE MANAGEMENT CONFERENCE STATEMENT                              CASE NO. 5:18-CV-00198-EJD-NC

                                                       6
         Case 5:18-cv-00198-EJD Document 290 Filed 04/22/19 Page 8 of 21




 1   responsive to Defendants’ RFP on a rolling basis. Plaintiffs made their first production of

 2   over a thousand pages on April 16, 2019, and other productions will be forthcoming.

 3          With respect to transactional data, during the March 7, 2019 meet and confer,

 4   Plaintiffs advised Defendants that they are seeking to provide whatever transactional data

 5   is available by July 1, 2019, to which no Defendant objected.3 Plaintiffs still anticipate

 6   producing the transactional data that they are able to locate on that timeline.

 7   II.    Flextronics’ Position

 8          Flex takes no position with respect to the progress of discovery thus far, because Flex has

 9   not yet been involved in the discovery process. As set forth above, Defendants should

10   immediately produce all materials produced to the DPPs to Flex, and should include Flex in future

11   productions. At this stage, both the DPPs and the Defendants’ characterizations of the

12   “Plaintiffs’” positions thus far, whatever their merit, necessarily do not apply to Flex. Flex and

13   DPPs have agreed to coordinate future discovery efforts to minimize undue expense and reduce

14   the likelihood of duplicative effort.   Flex and DPPs are conferring regarding the terms of an

15   appropriate case management order that we will submit to the Court.

16          Flex opposes Defendants’ effort to limit the scope of discovery in this action to data or

17   documents regarding domestic purchases.       Unlike the DPP action, Flex’s action includes claims

18   by foreign Flex entities that seek to recover damages associated with foreign purchases of

19   inductors where either: (a) the inductors were purchased to manufacture products for Flex’s U.S.

20   customers; or (b) the inductors were purchased to manufacture products shipped to the United

21   States.4 As Defendants concede, Flex’s similar claims in the Capacitors litigation are proceeding

22   to trial following a two-step separate summary judgment process. See In re Capacitors, 2018 WL

23

24
     3
       Defendants’ contention that Plaintiffs have received a July 1, 2019 “extension” for a deadline for
     their transactional data production is incorrect. The April 1 date set by the Court applied only to
25   the “Deadline for Defendants to Complete Substantial Production of Transactional Data.” ECF
     No. 228. The Court’s order pertains only to Defendants, and was entered two months before
26   Defendants even served the requests that seek transactional data from Plaintiffs.
     4
       Unlike the DPP action, Flex’s action also: (a) does not seek to represent a class; and (b) does not
27   assert claims arising from purchases of manufactured goods containing inductors

28   JOINT CASE MANAGEMENT CONFERENCE STATEMENT                              CASE NO. 5:18-CV-00198-EJD-NC

                                                        7
         Case 5:18-cv-00198-EJD Document 290 Filed 04/22/19 Page 9 of 21




 1   4558265, at *1 (N.D. Cal. Sept. 20, 2018) (denying summary judgment as to the category of

 2   foreign purchase claims asserted here). Flex’s claims arising from foreign purchases necessarily

 3   require discovery of foreign transaction data.

 4          Flex also opposes Defendants request to stay all merits discovery pending resolution of the

 5   motion to dismiss. There is essentially no chance given the evidence adduced thus far that Flex’s

 6   action will be dismissed in its entirety.   A stay would thus accomplish nothing besides delay.

 7   III.   Defendants’ Position

 8              A. Plaintiffs’ First Request for Production

 9                 1. Non-Transactional Data Documentary Discovery In Response to

10                     Plaintiffs’ First Request for Production

11          As acknowledged above, Plaintiffs5 stated, at the parties’ meet and confer

12   teleconferences on September 25 and October 11, 2018, that discovery sought by the First

13   Requests is limited to that which is proportional to the needs of the case at this juncture.

14   Specifically, Plaintiffs seek categories of existing and “readily accessible” documents and

15   data stored in central files. Defendants have conducted their investigations for responsive

16   materials in accordance with those parameters and within the scope of discovery permitted

17   by Magistrate Judge Cousins’ subsequent order regarding non-merits discovery, which

18   stated that discovery “must be proportional to the needs of the case at this juncture” (ECF

19   No. 205). As Plaintiffs also acknowledge, Defendants have exchanged extensive

20   correspondence with Plaintiffs, met and conferred regularly and made numerous

21   productions of documents and data to Plaintiffs in response to their First Requests. In

22   other words, Defendants have worked, and continue to work, diligently to comply with

23   their discovery obligations in the most efficient manner possible and in accordance with

24   Magistrate Judge Cousins’ order and the parties’ agreements implementing that order.

25   Plaintiffs’ assertion that “Defendants have taken a restrictive view of their discovery

26   5
       As used in this section, Plaintiffs refers to the DPP Plaintiffs. Where relevant, Flextronics is
27   referred to as Flex.

28   JOINT CASE MANAGEMENT CONFERENCE STATEMENT                               CASE NO. 5:18-CV-00198-EJD-NC

                                                        8
      Case 5:18-cv-00198-EJD Document 290 Filed 04/22/19 Page 10 of 21




 1   obligations … and have not produced certain documents that have been identified because

 2   in their view these documents are not ‘readily accessible’” is perplexing. Plaintiffs

 3   themselves articulated the “readily accessible” standard they now seek to characterize as

 4   “restrictive” (and which they have also applied to their own document productions:

 5   “Plaintiffs have agreed to produce documents from readily accessible sources that are

 6   responsive to Defendants’ RFP on a rolling basis” (emphasis added)) as reflecting “what

 7   the parties have agreed is proportional to the needs of this litigation at this stage” (see

 8   above at 7).

 9          Plaintiffs insist that “[s]ubstantial work remains to be done on non-transactional

10   discovery responsive to Plaintiffs’ First RFPs” and then go on to list certain materials they

11   seek in the form of follow-up productions (see above at p. 2), some of which are, to the

12   extent they exist, within the scope of the First Requests, and some of which are plainly not.

13   As to the materials listed which are sought by the First Requests, all Defendants confirm

14   they have produced, to the extent they exist and are readily accessible, most or all materials

15   responsive to Plaintiffs’ requests for information relating to revenues, production and costs

16   for off-the-shelf inductors and that either no additional responsive, readily accessible

17   documents exist, or that they are continuing to cooperate individually with Plaintiffs to

18   investigate whether additional responsive materials shall be produced. Certain Defendants

19   have stated repeatedly that they do not track inductors in a way to be able to provide

20   information on off-the-shelf inductors, even with respect to transactional data. In fact,

21   contrary to Plaintiffs’ footnoted assertion above that “[n]o Defendant claims they produced

22   transactional data concerning products not found in the product catalogs they produced,”

23   several Defendants have expressly told Plaintiffs that their transactional data does include

24   custom designed inductors that were not available in product catalogs because those

25   Defendants were not able to reasonably limit their transactional data to off-the-shelf

26
27

28   JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                CASE NO. 5:18-CV-00198-EJD-NC

                                                        9
      Case 5:18-cv-00198-EJD Document 290 Filed 04/22/19 Page 11 of 21




 1   inductors. Defendants will continue to engage with Plaintiffs to make sure that they

 2   understand this point.

 3          Moreover, to the extent Plaintiffs seek “[a]n understanding of Defendants’

 4   transactional data and related information, including whether any data is missing,”

 5   Defendants are providing responses appropriately and in accordance with their discovery

 6   obligations. Plaintiffs’ complaint that “no Defendant has produced anything but yearly and

 7   quarterly financial reports” is nonsensical bearing in mind that Plaintiffs seek materials

 8   held in central files and the start of the relevant period is some 16 years in the past. Based

 9   on their reasonable investigations to date, and subject to any ongoing investigations being

10   carried out in coordination with Plaintiffs, Defendants are not aware of any other

11   responsive and readily accessible materials. And again, Plaintiffs seek financial reports

12   specifically limited to off-the-shelf inductors, which generally do not exist based on the

13   investigations Defendants have undertaken to date. Since no Defendant is refusing to

14   produce responsive material that is readily accessible, including financial information, it is

15   unclear how Defendants’ wholly appropriate approach to discovery risks jeopardizing any

16   deadlines (which Plaintiffs do not identify with specificity) set by the Court at this

17   juncture.

18
19          Plaintiffs’ assertion that Defendants’ approach to discovery is “parsimonious” is

20   therefore entirely without merit. That is especially true where, as discussed below,

21   Plaintiffs have produced no transactional data by April 1 and, at their request, Defendants

22   agreed to extend that production deadline to July 1 without complaint.

23               B. Transactional Data Documentary Discovery In Response To Plaintiffs’ First

24               Requests

25          All Defendants have substantially completed their productions of transactional data in

26   advance of the April 1, 2019 deadline. Plaintiffs’ claim that Defendants’ productions are

27

28   JOINT CASE MANAGEMENT CONFERENCE STATEMENT                               CASE NO. 5:18-CV-00198-EJD-NC

                                                       10
         Case 5:18-cv-00198-EJD Document 290 Filed 04/22/19 Page 12 of 21




 1   “incomplete in several material ways” mischaracterizes the status quo in several ways. First, to

 2   the extent Defendants have agreed to produce smaller volumes of responsive data that is

 3   supplemental to their productions to date, they are coordinating with Plaintiffs in order to do so in

 4   an efficient manner.6 Moreover, since Plaintiffs will not be producing their transactional data until

 5   July 2019, an extension of time to which Defendants did not object, transactional data productions

 6   will inevitably extend for several more months, such that these supplemental productions will not

 7   impede the Court’s schedule. Second, Plaintiffs expressly did not seek “global data” from

 8   “foreign sales” (see ECF 279, at 3:7-9), and cannot now claim that the omission of such data,

 9   production of which Defendants maintain is not proportional to the needs of the case at this

10   juncture, renders the productions “incomplete.” Moreover, as noted, certain Defendants have

11   clearly informed Plaintiffs that their productions of data were not limited to off-the-shelf inductors

12   because the data systems of those Defendants were unable to segregate off-the-shelf from

13   customized inductors.

14           Production of Foreign Transactional Data: As Plaintiffs admit, the parties have agreed

15   to focus on U.S. sales in the early stages of this litigation and Plaintiffs are not currently pursuing

16   the production of foreign transactional data. Therefore, there is no dispute or issue to describe to

17   the Court at this time. Defendants continue to take the position that the production of global

18   transactional data is not proportional at this juncture in the case and reserve their rights to oppose

19   production if and when actually sought. Previously, Plaintiffs articulated a narrow reason for

20   wanting any transactional data before resolution of the motion to dismiss: to understand “the

21   commerce that is at issue, the [a]ffect[ed] commerce.” Hr’g Tr., Dec. 17, 2018, at 24:6-13. The

22   Consolidated Amended Complaint (“CAC”) expressly limits the alleged “AFFECTED

23   COMMERCE” to “off the shelf” Inductors “billed to” or “shipped to” the U.S. See ECF 184 ¶ 67

24   (“Defendants sold Inductors . . . in the United States. . . . Inductors are shipped . . . into the United

25   6
      For example, Panasonic has already produced the vast majority of its transactional data for the
26   period April 1, 2001-December 31, 2016, and has informed Plaintiffs that it intends to provide a
     supplemental production of data in relation to a small volume of inductor sales for a business
27   division of Panasonic Corporation of North America (“PNA”) as soon as reasonably practicable.

28   JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                CASE NO. 5:18-CV-00198-EJD-NC

                                                        11
         Case 5:18-cv-00198-EJD Document 290 Filed 04/22/19 Page 13 of 21




 1   States.”), ¶ 76 (“Defendants . . . shipped millions of Inductors . . . into the United States. . . .

 2   Inductors that were shipped to [other] countries . . . were billed to United States companies.”), ¶

 3   228 (alleged conspiracy regarding “the prices of Inductors sold to customers in the United States”

 4   and “the effect . . . on the prices of Inductors sold in the United States during the Class Period”)

 5   (emphases added). Consequently, Defendants agreed to produce, and have so produced,

 6   transactional data with “bill to” or “ship to” addresses in the United States.7 Plaintiffs expressly

 7   agreed to that limitation as what is proportional to the case at this juncture.

 8           Plaintiffs now assert that, at some point in the future, they will seek data on “foreign sales

 9   . . . of Inductors that were made abroad and incorporated into products imported into the U.S.”

10   However, the Plaintiffs that purchased “products containing inductors” from an unidentified

11   Panasonic entity have failed to assert any legal basis for their claims, and those claims fail because

12   they are indirect purchaser claims and are barred by both Illinois Brick and the FTAIA. See ECF

13   278, at 13-20.

14           In the event that the motion to dismiss is denied in part or in whole, which Defendants

15   believe is unlikely, the parties can confer over whether global data is—rather than “may” be—

16   necessary based on whatever claims or allegations (if any) survive or appear in an amended

17   complaint (if any).

18           To the extent that occurs, it is useful to note that neither the Resistors or Capacitors

19   litigation—cited by Plaintiffs—actually support production of foreign transactional data in this

20   case. The Resistors case involved a direct purchaser plaintiff class and an indirect purchaser class,

21   with the latter seeking damages based on, among other things, overseas indirect sales that would

22   be reflected in global sales data. See, e.g., In re Resistors Antitrust Litig., Case No. 15-3820-JD,

23   Discovery Letter, ECF No. 309 (N.D. Cal. May 31, 2017).

24           And, the real lesson from the Capacitors litigation with respect to the Plaintiffs is that after

25   7
       A portion of the data from one Defendant is not limited to “bill to” or “ship to” addresses in the
26   United States because that historical data for its U.S. entity (the only entity that sold inductors to
     or in the United States) did not include adequate address information and therefore the Defendant
27   produced all sales from that entity.

28   JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                 CASE NO. 5:18-CV-00198-EJD-NC

                                                         12
         Case 5:18-cv-00198-EJD Document 290 Filed 04/22/19 Page 14 of 21




 1   having the court expend judicial resources to issue a general ruling on potential claims based on

 2   foreign sales under the FTAIA, the direct purchaser plaintiff class did not end up pursing claims

 3   for foreign sales. Compare 2016 WL 5724960, at *6 (general ruling), with 2018 WL 4558265, at

 4   *1 (N.D. Cal. Sept. 20, 2018) (DPP class did not seek “Phase II” ruling to pursue foreign sales).

 5   The only plaintiff that pursued foreign sales under the FTAIA in Capacitors was an individual

 6   opt-out plaintiff based on company-specific allegations of proximate cause. Id. at 5. Those

 7   allegations were possible for an individual plaintiff, but any theory that depends on individualized

 8   proof of proximate cause cannot be pursued in this litigation by the DPP class.8

 9           In this context, the expansion to include global sales would substantially increase the data

10   that would need to be collected and analyzed by Defendants. And that work would bring the

11   inherent difficulties, including language barriers, related to collecting and producing foreign data.

12   For now, data with “bill to” and “ship to” addresses in United States will provide Plaintiffs with
13   the information they seek to understand at this juncture without requiring potentially unnecessary
14   further discovery and without prejudicing Plaintiffs’ ability to seek this data if their pleadings
15   survive and they are able to articulate actual relevance proportional to the needs of the case and
16   the issues in dispute. And, as noted, Plaintiffs have previously agreed to this limitation.
17
                C. DPPs’ Responses to Defendants’ Request for Production
18
             Only two Plaintiffs have produced any documents to date: Arch Electronics (367 pages)
19
     and Dependable Component Supply Corp. (635 pages). Based on Defendants’ preliminary
20
     review, Arch’s production consists almost entirely of invoices for their purchases of things like
21
     stereos, VCRs, etc. and do not show the purchase of any inductor from any Defendant. Nor do
22
     they show whether the inductors that were in the finished products were customized or off-the-
23
     shelf, or were even manufactured by a Defendant. Dependable’s production includes the
24
     company’s annual report filing forms from 1997 to 2012 (which calls into question why Plaintiffs
25

26   8
       The individual Capacitors plaintiff was Flextronics. Defendants reserve all of their arguments if
27   Flextronics seeks to pursue similar types of claims here.

28   JOINT CASE MANAGEMENT CONFERENCE STATEMENT                               CASE NO. 5:18-CV-00198-EJD-NC

                                                       13
      Case 5:18-cv-00198-EJD Document 290 Filed 04/22/19 Page 15 of 21




 1   complain about Defendants’ productions of quarterly and annual reports), but do not appear to

 2   actually contain the annual reports. Plaintiffs have not produced any transactional data.

 3   Defendants did not object to Plaintiffs’ request to substantially complete their productions by July

 4   1. To the extent Defendants have concerns with Plaintiffs’ productions, Defendants will raise

 5   those concerns with Plaintiffs and only bring those concerns to the Court’s attention if the parties

 6   are unable to resolve any disputes.

 7              D. Next Steps in Discovery
 8          Plaintiffs state that they “will serve a revised Second RFP at a later appropriate time.”
 9   Defendants propose that further discovery be stayed pending the Court’s ruling on Defendants’
10   motion to dismiss, except for completion of the parties’ transactional data productions and
11   completion of Plaintiffs’ non-merits productions from their readily accessible central files. Once
12   the scope of the claims and parties are settled, discovery will be able to be guided by this
13   preliminary discovery without unduly and potentially unnecessarily burdening any party with
14   discovery that may become moot depending on the Court’s ruling. At that point, the parties can
15   confer on the most efficient way to conduct and stage discovery.
16          As for Flex, their requests above demanding Defendants’ productions to the DPP Plaintiffs
17   are made here for the first time. And Flex’s requests were not raised with Defendants until the
18   DPP Plaintiffs shared Flex’s portion of this joint report late in the afternoon on the day the report
19   is due. Flex has served no discovery. Defendants will confer with Flex about appropriate next
20   steps. As for Flex’s arguments about foreign sales data, again, Flex has not served any document
21   requests and Defendants reserve all of their objections.
22

23    Dated: April 22, 2019
24

25
                                                        Respectfully submitted,
26
                                                        BLEICHMAR FONTI & AULD LLP
27

28   JOINT CASE MANAGEMENT CONFERENCE STATEMENT                              CASE NO. 5:18-CV-00198-EJD-NC

                                                       14
      Case 5:18-cv-00198-EJD Document 290 Filed 04/22/19 Page 16 of 21




 1                                                By: /s/ Lesley E. Weaver
 2                                                     Lesley E. Weaver

 3                                                Lesley E. Weaver (SBN 191305)
                                                  Matthew S. Weiler (SBN 236052)
 4                                                555 12th Street, Suite 1600
                                                  Oakland, CA 94607
 5
                                                  Tel.: (415) 445-4003
 6                                                Fax: (415) 445-4020
                                                  lweaver@bfalaw.com
 7                                                mweiler@bfalaw.com

 8                                                HAUSFELD LLP
 9                                                By: /s/ Michael P. Lehmann
                                                       Michael P. Lehmann
10
                                                  Michael P. Lehmann (SBN 77152)
11
                                                  Bonny E. Sweeney (SBN 176174)
12                                                Christopher L. Lebsock (SBN 184546)
                                                  Samantha Stein (SBN 302034)
13                                                600 Montgomery Street, Suite 3200
                                                  San Francisco, CA 94111
14                                                Tel: (415) 633-1908
                                                  Fax: (415) 358-4980
15
                                                  mlehmann@hausfeld.com
16                                                bsweeney@hausfeld.com
                                                  clebsock@hausfeld.com
17                                                sstein@hausfeld.com
18                                                Interim Co-Lead Counsel for the Direct
                                                  Purchaser Class
19

20
                                                  WILLIAMS MONTGOMERY &
21                                                JOHN LTD.
22                                                By: /s/ Charles E. Tompkins
                                                       Charles E. Tompkins
23
                                                  Charles E. Tompkins (pro hac vice) 1200
24                                                18th Street NW, Suite 325
                                                  Washington D.C. 20036
25
                                                  Telephone: (202) 791-9951
26                                                Facsimile: (312) 630-8586
                                                  cet@willmont.com
27

28   JOINT CASE MANAGEMENT CONFERENCE STATEMENT                      CASE NO. 5:18-CV-00198-EJD-NC

                                                  15
      Case 5:18-cv-00198-EJD Document 290 Filed 04/22/19 Page 17 of 21




 1                                                Eric R. Lifvendahl (pro hac vice)
 2                                                233 S. Wacker Drive, Suite 6800
                                                  Chicago, IL 60606
 3                                                Telephone: (312) 443-3200
                                                  Facsimile: (312) 630-8500
 4                                                erl@willmont.com
 5
                                                  Counsel for Flextronics International
 6                                                USA, Inc. in Case No. 5:19-cv-00078-EJD
                                                  (N.D. Cal.).
 7                                                KIRKLAND & ELLIS LLP

 8                                                By: /s/ Eliot A. Adelson
                                                       Eliot A. Adelson
 9
                                                  Eliot A. Adelson (SBN 205284)
10                                                Margaret A. Webb (SBN 319269)
                                                  555 California Street
11
                                                  27th Floor
12                                                San Francisco, CA 94104
                                                  eadelson@kirkland.com
13                                                margaret.webb@kirkland.com

14                                                Tammy A. Tsoumas (SBN 250487)
                                                  John C. Korevec (SBN 310157)
15
                                                  333 South Hope Street
16                                                Los Angeles, CA 90071
                                                  ttsoumas@kirkland.com
17                                                john.korevec@kirkland.com
18                                                James Mutchnik (pro hac vice)
                                                  300 North LaSalle Street
19
                                                  Chicago, IL 60654
20                                                james.mutchnik@kirkland.com

21                                                Attorneys for Defendants Murata
                                                  Electronics North America, Inc., Murata
22                                                Manufacturing Co., Ltd., and Murata
23                                                Power Solutions, Inc.

24
                                                  GIBSON DUNN & CRUTCHER LLP
25

26                                                By: /s/ Daniel G. Swanson
                                                       Daniel G. Swanson
27

28   JOINT CASE MANAGEMENT CONFERENCE STATEMENT                       CASE NO. 5:18-CV-00198-EJD-NC

                                                  16
      Case 5:18-cv-00198-EJD Document 290 Filed 04/22/19 Page 18 of 21




 1                                                Daniel G. Swanson (SBN 116656)
 2                                                Frances A. Smithson (SBN 313700)
                                                  333 South Grand Avenue
 3                                                Los Angeles, California 90071
                                                  Tel: (213) 229-7000
 4                                                Fax: (213) 229-7520
                                                  dswanson@gibsondunn.com
 5
                                                  fsmithson@gibsondunn.com
 6
                                                  Scott Hammond (pro hac vice)
 7                                                Cynthia Richman (pro hac vice)
                                                  1050 Connecticut Ave., N.W.
 8                                                Washington, D.C. 20036
                                                  Tel: (415) 393-8200
 9
                                                  Fax: (415) 393-8306
10                                                shammond@gibsondunn.com
                                                  crichman@gibsondunn.com
11
                                                  Attorneys for Defendants Panasonic
12                                                Corporation of North America; and
                                                  Panasonic Corporation
13

14

15
                                                  LATHAM & WATKINS LLP
16

17                                                By: /s/ Marguerite Sullivan
                                                       Marguerite Sullivan
18
                                                  Marguerite Sullivan (pro hac vice)
19
                                                  Allyson M. Maltas (pro hac vice)
20                                                555 Eleventh St., NW, Suite 1000
                                                  Washington, D.C. 20004
21                                                Tel: (202) 637-2200
                                                  Fax: (202) 637-2201
22                                                marguerite.sullivan@lw.com
23                                                allyson.maltas@lw.com

24                                                Alfred Carroll Pfeiffer, Jr.
                                                  505 Montgomery Street, Suite 2000
25                                                San Francisco, CA 94111
                                                  Tel: (415) 395-8898
26                                                Fax: (415) 391-0600
                                                  al.pfeiffer@lw.com
27

28   JOINT CASE MANAGEMENT CONFERENCE STATEMENT                       CASE NO. 5:18-CV-00198-EJD-NC

                                                  17
      Case 5:18-cv-00198-EJD Document 290 Filed 04/22/19 Page 19 of 21




 1                                                Attorneys for Defendants Sumida America
 2                                                Components, Inc.; Sumida Corporation;
                                                  and Sumida Electric Co., Ltd.
 3

 4                                                ARNOLD & PORTER KAYE
                                                  SCHOLER LLP
 5

 6                                                By: /s/ Michael A. Rubin
                                                       Michael A. Rubin
 7

 8                                                Daniel B. Asimow
                                                  Benjamin Halbig
 9                                                Three Embarcadero Center, 10th Floor
                                                  San Francisco, CA 94111-4024
10                                                daniel.asimow@arnoldporter.com
                                                  ben.halbig@arnoldporter.com
11

12                                                James L. Cooper
                                                  Michael Adam Rubin
13                                                601 Massachusetts Ave., NW
                                                  Washington, DC 20001
14                                                James.Cooper@apks.com
                                                  michael.rubin@apks.com
15

16                                                Attorneys for Defendants Taiyo Yuden
                                                  (U.S.A.) Inc. and Taiyo Yuden Co., Ltd.
17

18
                                                  MORGAN LEWIS & BOCKIUS LLP
19

20                                                By: /s/ Colin C. West
                                                       Colin C. West
21

22                                                Colin C. West (SBN 184095)
                                                  One Market
23                                                Spear Street Tower
                                                  San Francisco, California 94105-1596
24                                                Tel: (415) 442-1000
                                                  Fax: (415) 442-1001
25
                                                  colin.west@morganlewis.com
26
                                                  J. Clayton Everett, Jr. (pro hac vice)
27

28   JOINT CASE MANAGEMENT CONFERENCE STATEMENT                        CASE NO. 5:18-CV-00198-EJD-NC

                                                  18
      Case 5:18-cv-00198-EJD Document 290 Filed 04/22/19 Page 20 of 21



                                                  Scott A. Stempel (pro hac vice
 1                                                forthcoming)
 2                                                Greta L. Burkholder (pro hac vice)
                                                  1111 Pennsylvania Avenue, N.W.
 3                                                Washington, D.C. 20004
                                                  San Francisco, California
 4                                                Tel: (202) 739-3000
                                                  Fax: (202) 739-3001
 5
                                                  clay.everett@morganlewis.com
 6                                                scott.stempel@morganlewis.com
                                                  greta.burkholder@morganlewis.com
 7
                                                  Attorneys for Defendants TDK U.S.A.
 8                                                Corporation; TDK Corporation; TDK-
                                                  EPC Corporation; and TDK Corporation
 9
                                                  of America
10
                                                  PILLSBURY WINTHROP SHAW
11
                                                  PITTMAN LLP
12
                                                  By: /s/ Roxane A. Polidora
13                                                     Roxane A. Polidora

14                                                Roxane A. Polidora (SBN 135972)
                                                  Jacob R. Sorensen (SBN 209134)
15
                                                  Four Embarcadero Center
16                                                22nd Floor
                                                  San Francisco, CA 94111-5998USA
17                                                Tel: (415) 983-1000
                                                  Fax: (415) 983-1200
18                                                roxane.polidora@pillsburylaw.com
                                                  jake.sorensen@pillsburylaw.com
19

20                                                Attorneys for Defendants Tokin
                                                  Corporation and Tokin America, Inc.
21

22
                                                  KESSENICK GAMMA & FREE, LLP
23                                                By: /s/ J. Maxwell Cooper
24                                                     J. Maxwell Cooper

25

26
27

28   JOINT CASE MANAGEMENT CONFERENCE STATEMENT                      CASE NO. 5:18-CV-00198-EJD-NC

                                                  19
      Case 5:18-cv-00198-EJD Document 290 Filed 04/22/19 Page 21 of 21




 1                                                     J. Maxwell Cooper (SBN 284054)
 2                                                     Michael A. Gawley (SBN 294190)
                                                       44 Montgomery Street, Suite 3880
 3                                                     San Francisco, CA 94104
                                                       Tel: 415-362-9400
 4                                                     Fax: 415-362-9401
                                                       mcooper@kgf-lawfirm.com
 5
                                                       mgawley@kgf-lawfirm.com
 6
                                                       Attorneys for Defendant Sagami Elec Co.,
 7                                                     Ltd. and Sagami America Ltd.

 8
            Pursuant to Civil L. R. 5-1(i)(3), I attest that concurrence in the filing of this document has
 9
     been obtained from each of the other signatories above.
10
     Date: April 22, 2019
11                                                                       /s/ Matthew S. Weiler
12                                                                      Matthew S. Weiler

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28   JOINT CASE MANAGEMENT CONFERENCE STATEMENT                              CASE NO. 5:18-CV-00198-EJD-NC

                                                      20
